ACCEPTED
                                                                                                03-14-00112-CV
                                                                                                      12520466
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                            9/2/2016 2:36:42 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                            CASE NO. 03-14-00112-CV

                In the Court of Appeals for the Third Judicial District FILED IN
                                   Austin, Texas                   3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      9/2/2016 2:36:42 PM
                                   Dr. James Jones,                     JEFFREY D. KYLE
                                  Plaintiff/Appellant                         Clerk

                                           v.

                               Angelo State University,
                                 Defendant/Appellee

  On appeal from the 340th Judicial District Court of Tom Green County, Texas
                            Cause No. C-110272-C


                    NOTICE OF SUBSTITUTION OF COUNSEL


       Defendant/Appellee, Angelo State University, files this Notice of Substitution of

Counsel. Defendant/Appellee, Angelo State University respectfully shows the Court that

its counsel of record is James C. Todd. Mr. Todd has left the employment of the General

Litigation Division of the Office of the Attorney General, and Enrique M. Varela has been

assigned to represent Defendant/Appellee, Angelo State University in this case. As such,

Mr. Todd should be removed from all further notifications regarding this case.

       WHEREFORE, Defendant/Appellee, Angelo State University requests that the

Court enter Mr. Enrique M. Varela as counsel of record for Defendant/Appellee, Angelo

State University.



                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas


                                            1
                                JEFFREY C. MATEER
                                First Assistant Attorney General

                                BRANTLEY STARR
                                Deputy First Assistant Attorney General

                                JAMES E. DAVIS
                                Deputy Attorney General for Civil Litigation

                                ANGELA V. COLMENERO
                                Chief – General Litigation Division

                                /s/ Enrique M. Varela
                                ENRIQUE M. VARELA
                                Texas State Bar No. 24043971
                                Assistant Attorney General
                                General Litigation Division
                                P. O. Box 12548, Capitol Station
                                Austin, Texas 78711
                                enrique.varela@texasattorneygeneral.gov
                                Phone No. (512) 463-2120
                                Fax No. (512) 320-0667

                                ATTORNEY FOR DEFENDANT

                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was sent on the 2nd day of September, 2016, via E-service by File and Serve
Express to:

 Frank W. Hill
 Frank Gilstrap
 Ned Webster
 HILL GILSTRAP
 1400 W Abram St
 Arlington , Texas 76013
 nwebster@nedwebsterlaw.com

 ATTORNEYS FOR PLAINTIFF/APPELLANT


                                      /s/ Enrique M. Varela
                                      ENRIQUE M. VARELA


                                     2